Case 19-23023-VFP              Doc 60 Filed 12/03/20 Entered 12/04/20 00:21:51             Desc Imaged
                                    Certificate of Notice Page 1 of 4



       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       __________________________________                             Order Filed on December 1, 2020
       Caption in compliance with D.N.J. LBR 9004-2(c)                by Clerk
                                                                      U.S. Bankruptcy Court
       Mester & Schwartz, P.C.                                        District of New Jersey
       Jason Brett Schwartz, Esquire
       Bar No. 4217
       1917 Brown Street
       Philadelphia, PA 19130
       (267) 909-9036

     In Re:
                                                         CASE NO.:         19-23023-VFP
     Claudine Cenescar, Debtor
                                                         CHAPTER:          13

                                                         Judge: Vincent F. Papalia




                                     ORDER GRANTING APPLICATION FOR
                                      PAYMENT OF UNCLAIMED FUNDS

    The relief set forth on the following page is ORDERED.




    DATED: December 1, 2020
Case 19-23023-VFP        Doc 60 Filed 12/03/20 Entered 12/04/20 00:21:51                   Desc Imaged
                              Certificate of Notice Page 2 of 4




            On November 9, 2020, an application was filed for the Claimant(s), Dilks & Knopik,

    LLC as assignee to unclaimed funds for Claudine Cenescar, debtor, for payment of unclaimed

    funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The application and supporting

    documentation establish that the Claimant(s) is/are entitled to the unclaimed funds; accordingly,

    it is hereby

            ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of 3,038.72 held in unclaimed

    funds be made payable to Dilks & Knopik, LLC and be disbursed to the payee at the following

    address: 35308 SE Center Street, Snoqualmie, WA 98065.

            The Clerk will disburse these funds not earlier than 14 days after entry of this order.




                                                                                               rev. 12/1/19




                                                    2
       Case 19-23023-VFP                    Doc 60 Filed 12/03/20 Entered 12/04/20 00:21:51                                              Desc Imaged
                                                 Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 19-23023-VFP
Claudine Cenescar                                                                                                      Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Dec 01, 2020                                               Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 03, 2020:
Recip ID                 Recipient Name and Address
db                     + Claudine Cenescar, 954 Salem Road, Union, NJ 07083-7575

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 03, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 1, 2020 at the address(es) listed
below:
Name                               Email Address
Aleisha Candace Jennings
                                   on behalf of Creditor Deutsche Bank National Trust Company ajennings@rasflaw.com

Andrew Micklin
                                   on behalf of Debtor Claudine Cenescar Andrew@southjerseylawyers.com ardithreeve@comcast.net

Harold N. Kaplan
                                   on behalf of Creditor Deutsche Bank National Trust Company hkaplan@rasnj.com informationathnk@aol.com

Janelly Landa
                                   on behalf of Creditor First Associates Loan Servicing LLC as servicing agent for Condor Holdco Securitization Trust
                                   jlanda@schillerknapp.com, kcollins@schillerknapp.com;lgadomski@schillerknapp.com

Jason Brett Schwartz
                                   on behalf of Creditor Capital One Auto Finance a division of Capital One, N.A. jschwartz@mesterschwartz.com

Jason Brett Schwartz
      Case 19-23023-VFP           Doc 60 Filed 12/03/20 Entered 12/04/20 00:21:51                           Desc Imaged
                                       Certificate of Notice Page 4 of 4
District/off: 0312-2                                      User: admin                                            Page 2 of 2
Date Rcvd: Dec 01, 2020                                   Form ID: pdf903                                       Total Noticed: 1
                          on behalf of Creditor Dilks & Knopik LLC jschwartz@mesterschwartz.com

Marie-Ann Greenberg
                          magecf@magtrustee.com

Shauna M Deluca
                          on behalf of Creditor Deutsche Bank National Trust Company sdeluca@rasflaw.com

Sindi Mncina
                          on behalf of Creditor Deutsche Bank National Trust Company smncina@rascrane.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 10
